614 F.2d 1195
UNITED STATES of America, Appellee,v.Roy Edward EVANS, Appellant.
No. 79-1975.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 12, 1980.Decided Feb. 19, 1980.

Robert H. Rice, Rice, Durso & Rice, Belleville, Ill., for appellant.
Robert D. Kingsland, U. S. Atty. and Frederick R. Buckles, Asst. U. S. Atty., St. Louis, Mo., for appellee.
Before HEANEY, Circuit Judge, GIBSON, Senior Circuit Judge, and STEPHENSON, Circuit Judge.
PER CURIAM.


1
Defendant-appellant Roy Edward Evans was found guilty by a jury of violating 18 U.S.C. § 2315, concealing or storing goods, the value of which is $5,000 or more, and which have moved in interstate commerce, knowing the same to have been stolen.1


2
The sole issue on appeal is whether the government proved beyond a reasonable doubt that the property with which defendant was charged with possessing under 18 U.S.C. § 2315 had a value of $5,000 or more.  We affirm the district court.2


3
A review of the transcript reveals that the government's case included four witnesses who identified the exhibits in the case as pieces of jewelry, coins and silverware that were stolen from their homes.  The government then put on a witness who testified that defendant tried to sell him some items of jewelry and silverware in June 1979.  An FBI agent then testified that all of the exhibits identified by the four witnesses as items stolen from their homes were items that were seized on June 4, 1979, as defendant was attempting to sell them.


4
Finally, the government put on a jeweler who testified that he had (1) examined and valued some silver and jewelry in June of 1979 at the request of the FBI; (2) that the exhibits in the instant case were some of the items that he had looked at and valued in June of 1979 for the FBI; (3) that the value of the exhibits collectively was more than $5,000 at the time of trial and in June of 1979; (4) that, individually, he would estimate the value of "just the jewelry" exhibits to be "easily" $15,000; (5) that, individually, he would estimate the hollowware silver to be valued at at least $5,000 and the flatware, spoons and forks, etc., to be valued at at least $10,000; (6) and finally, that exhibit K-41, a pitcher, was worth approximately $1,200 individually.


5
We find this sufficient to establish beyond a reasonable doubt that the items which were identified as being in defendant's possession in June of 1979 were worth more than $5,000.  See United States v. Wigerman, 549 F.2d 1192 (8th Cir. 1977).


6
We affirm the district court.



1
 Defendant was sentenced to ten years


2
 The Honorable H. Kenneth Wangelin, United States District Judge for the Eastern District of Missouri